DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ claimed invention, filed 20 November 2019, in the matter of Application N° 16/689,626.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No Preliminary Amendments have been filed.  The issue of new matter is moot.
Thus, claims 1-15 represent all claims currently under consideration.

Information Disclosure Statement
Two Information Disclosure Statements (IDS) filed 12 August 2020 and 6 April 2021 are acknowledged and have been considered.

Claim Objections
Claim 3 is objected to because of the syntax of the recitation “wherein the at least one polymer comprises further polymers…”.  The emphasized language should be reversed to recite “further comprises”.  Appropriate correction is required.
Claim 4 is objected to for the same reason.  The Examiner suggests a couple of different ways that the claim may be corrected.  First, amend the claim to recite: “…wherein the at least one polymer further comprises cellulose ether.  The second suggestion is to amend claim 4 to depend from claim 3 and recite that the at least one polymer is a cellulose ether.
Claim 5 is objected to for the same reason as claims 3 and 4.  The Examiner suggests that the language of the claim may corrected in a manner similar to that used for claim 4.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rendered indefinite for two reasons.  First, the claim is not punctuated and from this the Examiner infers that the claim is not complete.  This raises the question as to whether the totality of the invention is recited in the claim, thereby rendering the claim unclear.
Second, the claim recites the limitation “the acrylate copolymer” in the first line and then is further defined as being “selected from the group of compounds with the INCI name ethylhexyl acrylate/methyl methacrylate copolymer.”  The language of the claim is unclear and implies that there are additional compounds which may be used to define the acrylate copolymer.  The Examiner suggests amending the claim to reflect that the acrylate copolymer is defined by the already recited INCI copolymer.



Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 8-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Metten et al. (US Pre-Grant Publication Nº 2021/0121372 A1; filed 9 March 2018).
The instantly recited invention of claim 1 is directed to a composition comprising: (a) fibers; (b) ethanol; (c) at least one polymer, comprising an acrylate copolymer; and (d) a propellant.  Claim 14 recites the same composition as claim 1 with the added “structural” limitation of an aerosol-dispensing can.
Formulations 11b, 12b, 13b, 14b, and 15b of Metten (see pg. 6), shown here, anticipated the limitations recited in claims 1, 2, 8, and 11-14:

    PNG
    media_image1.png
    332
    940
    media_image1.png
    Greyscale

Paragraphs [0067] and [0070] preferably disclose the use of cellulose ether polymers such as HEC, HPC, and HPMC.  Such is considered to teach the limitations of claims 3 and 4.
Paragraph [0057] discloses preferred materials for the practiced fibers.  The passage teaches using cellulose fibers, flax fibers, and kapok fibers.  Cellulose fibers are especially preferred.  The foregoing teaches the limitations of claims 9 and 10.
The limitations of claim 14 are expressly taught by ¶[0044]-[0046], as well as claim 15.
Paragraph [0049] teaches the method limitations recited in claim 15.  Therein, the practiced compositions are applied to human hair to shape the user’s hair.  As such the positively recited application step is expressly met.
The reference is thus considered to anticipate each of the recited limitations.

Claims 1, 3, 4, 6, and 8-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kenichi et al. (JP H11158034A).
The limitations of the claimed invention are discussed above.
Kenichi discloses a composition that is deliverable from a small spray can, that comprises microfibers having a length ranging from 10-1,000 microns in length (i.e., 300 microns), a propellant, hydrophobized metal oxides, an acrylate-based resin as a microfiber fixing agent, and a monohydric solvent (e.g., ethanol) (see e.g., Abstract, claims 1, 3, 6, 7, 9, 10, 15, and 16; Table 1, and ¶[0027]).  Such is considered to meet the limitations recited in claims 1, 6, 8, and 14. 
Cellulose ethers such as hydroxypropylmethylcellulose (HPMC) are also taught (see claim 10 and ¶[0024]).
The limitations recited in claim 8 are taught by claim 11 and ¶[0024].
The limitations of claims 9 and 10 are taught by claim 4 and ¶[0015].  The latter cited paragraph additionally defines the microfibers as being prepared from such materials as cotton and nylon (i.e., polyamide).
The limitations of claims 11 and 12 are considered to be taught (see e.g., Abstract; claim 3, and ¶[0014]).  Therein, the cited paragraph discloses a preferred length of 100 microns, while Table 1 exemplifies fibers having a length of 300 microns.
The limitations of claim 13 are taught by claims 15 and 16, and ¶[0027].  The claims disclose the presence of a monohydric alcohol in an amount of up to 30% of the composition.  The latter cited paragraph discloses a more preferred range of 5-10 wt% and teaches that a preferred monohydric alcohol is ethanol.
Lastly, the limitations recited in claim 15 are directed to a method of thickening hair comprising administering the composition of claim 1.
Here, the Examiner considers the claim to be met since the positively recited step of administering the practiced product to the hair of a person is taught (see e.g., ¶[0032]).  Furthermore, the reference acknowledges the use of the product to treat thinning hair through application to the user’s hair.
The reference is thus considered as teaching each of the instantly claimed limitations. 
	

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Metten et al. (US Pre-Grant Publication Nº 2020/0030196 A1).
The limitations of the cited claims are discussed above.
Metten discloses a composition for cosmetic treatment of keratinous fibers (i.e., human hair), comprising: (a.) from about 0.1-5.0 wt% fibers; (b.) from about 5.0-19.0 wt% ethanol, and (c.) propellant (see e.g., claim 1).  The practiced compositions are additionally taught as comprising at least one polymer wherein the at least one polymer is selected from the group of copolymers including: i) N-tert-octylacrylamide, ii) acrylic acid, iii) tert-butylaminoethyl methacrylate and optionally further monomers as further constituents.  See ¶[0042].  Examples of commonly used polymers include: ethylhexyl methacrylate copolymer and octylacrylamide methacrylate copolymers.  See ¶[0131] and ¶[0132].
The fibers of the practiced composition are taught as being made from cotton, flax, and kapok fibers (see e.g., claim 17).  Synthetic materials are also disclosed and include: polyamide, polyester, polylactic acid, and polyhydroxyalkanoate fibers.  See ¶[0021]-¶[0024].
The length of the practiced fibers is taught as ranging from about 1-200 microns at their broadest, and most preferably, from about 5-100 microns.  See ¶[0025].
Claim 14 discloses a cosmetic product comprising the aforementioned composition of claim 1 and an aerosol dispensing container.
Paragraph [0052] and ¶[0141] disclose that the practiced products are used to revive (i.e., applied to) human hair, thereby teaching the positively recited limitation of claim 15.
Based on the teachings of the reference, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed composition, with or without the aerosol container, as well as arriving at the instantly claimed method of using it.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, ahead of the effective filing date of the instant application, absent a clear showing of evidence to the contrary.
		
Claims 1-4 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Franzke et al. (USPN 5,965,146; IDS reference of record).
The limitations of the claims at issue are discussed above.
Franzke discloses an aqueous/alcoholic cosmetic composition for treating, forming or maintaining a hair style that comprises natural or synthetic fibers ranging in length from about 150-750 microns (see e.g., Abstract; claims 1 and 3).
Claim 2 discloses that the fiber material is selected from such materials as polyester, polyamide, cellulose, flax, linen, and cotton.
Claim 7 discloses that the solvent is present in an amount ranging from 0.01-2.5 wt% and that it may be ethanol.  See also Examples 3, 4, and 15 which teach formulations containing ethanol in amounts that meet the recited limitation.
Copolymers are taught also taught.  Examples 17 and 21, for instance, teach using octylacrylamide methacrylate copolymers in amounts of 5.0 wt% and 4.5 wt%, respectively.  Vinylacetate copolymers are also used (see e.g., Examples 5-11 and 19).
Cellulose ethers such as HPMC and hydroxyethylcellulose, are also disclosed as being used in the practiced compositions (see e.g., Examples 24-26).
Propellants are disclosed as well (see e.g., claim 8).  The practiced formulations are additionally taught as being packaged in and dispensed from pressurized, aerosol containers (see e.g., col. 3, lines 37-59).
Lastly, the reference teaches that the practiced cosmetic compositions are applied to the hair for the purposes of forming and styling (see e.g., Abstract).  Such is considered to teach the positively recited method step of claim 15.
Based on the teachings of the reference, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed composition, with or without the presence of the claimed container, as well as the instant recited method.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, ahead of the effective filing date of the instantly claimed invention, absent a clear showing of evidence to the contrary.



Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

All remaining claims have been rejected; no claims are allowed.














Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615